DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 10/27/2022 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.

Response to Amendment
The amendment filed on 10/27/2022 has been entered. Claims 1-2, 4-5 and 14 are currently amended.  Claims 6-13 have been cancelled.  Claims 15-17 are newly added.  Claims 1-5 and 14-17 are pending with claim 14 withdrawn from consideration.  Claims 1-5 and 15-17 are under examination in this office action.
The amendment necessitates new ground of rejection.

Response to Arguments
Applicant's argument, filed on 10/27/2022, with respect to 102 rejection has been fully considered but is not persuasive.
Applicant made argument that the prior art Sato does not teach the limitation of the additional dicarboxylic acid comprising a petroleum-derived dicarboxylic acid in the amended claim 1, because Sato teaches 100% plat-derived material and is obtained by a condensation reaction.
In response, the recited “petroleum-derived dicarboxylic acid” is a product-by-process limitation which, upon further consideration, does not impart the dicarboxylic acid structure.  See MPEP 2113.  Therefore, the examiner reasonably considers the dicarboxylic acid (c) of the prior art to meet the instant claim, absent concrete evidence to the contrary.  Nonetheless, Sato teaches that petroleum-derived aliphatic dicarboxylic acids (for example, succinic acid, adipic acid, glutaric acid, azelaic acid, etc.) can also be used to prepare the polyol [P5 4th paragraph].

Applicant's argument, filed on 10/27/2022, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made the same argument as above for claim 4.  The examiner’s response is stated above.
Applicant made argument that Konno does not disclose a combination of plant-derived succinic acid and petroleum-derived dicarboxylic acid as recited in the amended claim 1.
In response, both plant-derived succinic acid and petroleum-derived dicarboxylic acid are product-by-process limitations which, upon further consideration, do not impart the structure of the components.  See MPEP 2113.  Therefore, the examiner reasonably considers the dicarboxylic acid (c) of the prior art to meet the instant claim, absent concrete evidence to the contrary.  Nonetheless, Sato teaches that petroleum-derived aliphatic dicarboxylic acids (for example, succinic acid, adipic acid, glutaric acid, azelaic acid, etc.) can also be used to prepare the polyol [P5 4th paragraph].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (JP2011225863A), machine translation is referenced here.
Regarding claim 1, Sato teaches a biopolyurethane synthesized from a biopolyester polyol (B) and an isocyanate component (d).  The biopolyester polyol (B) is synthesized using plant-derived short-chain diol component (a) and a plant-derived carboxylic acid component (c) [p2 and p3 bridge, and p3 3rd full paragraph].  Example PES3 teaches a polyester polyol (B) made from 855 parts of 1,3-propanediol (a), 750 parts of sebacic acid and 750 parts of succinic acid (c) [p.8 first full paragraph].  Example 4 teaches synthesis of polyurethane PES-PU5 using the above polyester polyol PES3 and isocyanate IPDI (isophorone diisocyanate) [p.9 last paragraph].
Thus, Sato’s biopolyester polyol (B) PES3 reads on the claimed bio-polyol component (A): with the plant-derived 1,3-propanediol (a) as the claimed diol component (a).
The claimed “plant-derived component” and “petroleum-derived dicarboxylic acid” are product-by-process limitations which, upon further consideration, do not impart any additional structure to the component or dicarboxylic acid.  See MPEP 2113.  Therefore, the examiner reasonably considers the succinic acid and sebacic acid of the prior art to meet the claimed plant-derived succinic acid and additional petroleum-derived dicarboxylic acid in the dicarboxylic acid component (b), absent concrete evidence to the contrary. Nonetheless, Sato teaches that petroleum-derived aliphatic dicarboxylic acids (for example, succinic acid, adipic acid, glutaric acid, azelaic acid, etc.) can also be used to prepare the polyol [P5 4th paragraph].
The IPDI (isophorone diisocyanate) (d) reads on the claimed isocyanate component (B).
The ratio of succinic acid and sebacic acid is 1:1, falling within the range of 98/2 to 5/95 of the instant case.
Sato teaches that the biopolyurethane resin is characterized in that the content of the plant-derived component is 28 to 95% by mass with respect to 100% by mass of the biopolyurethane resin [p.2 paragraph 6].  The Polyester Polyurethane PES-PU5 made in Example 4 has plant-derived component content (BP) of 52% [p9-p10 bridge], meeting the claimed 35% by mass or more.  

Regarding claim 2, as stated above, Sato teaches a plant-derived carboxylic acid (c).  Sato further teaches that examples of the carboxylic acid include dimer acid [p.4 2nd last paragraph].

Regarding claim 3, Sato teaches that a polyamine such as petroleum-derived diamine component (e) can be used for the synthesis of the biopolyurethane resin [p.5 last paragraph].  One or ordinary skill would understand that a polyamine reacts with isocyanate to form a urea; and thus when a polyurethane is synthesized using an isocyanate and a polyamine component, urea bond is formed in the structure thereof.

Regarding claim 5, Sato teaches that the biopolyurethane resin can be in an organic solvent which is at least one selected from ethanol, butanol, ethyl acetate, butyl acetate, ethyl lactate and butyl lactate [p. 3, 1st paragraph].

Regarding claim 15, Sato teaches that petroleum-derived adipic acid can be used as the dicarboxylic acid in preparing the polyol [P5 4th paragraph].

Regarding claim 16, Sato teaches that the biopolyurethane resin is characterized in that the content of the plant-derived component is 28 to 95% by mass with respect to 100% by mass of the biopolyurethane resin [p.2 paragraph 6].  The Polyester Polyurethane PES-PU5 made in Example 4 has plant-derived component content (BP) of 52% [p9-p10 bridge], meeting the claimed 35% by mass to 53% by mass.
Regarding claim 17, Sato teaches petroleum-derived 1,2-propylene glycol [p.5 paragraph 3] which is synonymous of 1,2-propanediol.  The “plant-derived” and “petroleum-derived” are product-by-process limitations which do not impart any additional structure difference to the component or 1,2-propanediol.  See MPEP 2113.  Therefore, the examiner reasonably considers the 1,2-propane glycol of the prior art to meeting the claimed plant-derived 1,2-propanediol, absent concrete evidence to the contrary.
Sato teaches preferred dicarboxylic acid is plant-derived succinic acid [P3 first paragraph].  The dicarboxylic acid includes petroleum-derived adipic acid [P5 paragraph 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (JP2011225863A) as applied to claims 1 and 3 above, and further in view of Konno et al (JP2000290574), machine translation is referenced here.
Regarding claim 4, Sato teach the bio-polyurethane resin in claims 1 and 3.  Sato further teaches that an isocyanate group can remain at the polymer terminal, and an isocyanate terminal termination reaction may be added with a diamine [p.7 2nd paragraph].  Sato does not expressively teach the claimed terminal active amino group having a concentration of 15 to 100 µ equivalent per 1 g of a solid content of the bio-polyurethane resin.
In the same field of endeavor, Konno teaches a polyurethane polyurea resin solution in which the main component has an amino group at the terminal, and the content of amino groups is 15 to 100 μg equivalent per 1 g of the above polyurethane polyurea resin [0004].  The examiner submits that the aforementioned polyurethane polyurea resin is interpreted as solid content of the resin, because Konno does not teach that the equivalence is based on the resin plus a solvent.  Konno and Sato are in the same field of endeavor of making the polyurethane polyurea resin for printing ink application (see Sato [p.2, paragraph 5] and Konno [0001]).  Konno teaches that the amino terminal group amount of 15 to 100 μg equivalent per 1 g of the resin is to ensure sufficient adhesion to the printed matter and favorable boiling after laminating [0009].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sato in view of Konno to include amino terminal group amount of 15 to 100 μg equivalent per 1 g of the resin for the benefit of sufficient adhesion to the printed matter and favorable boiling after laminating. Note that amino terminal group amount of 15 to 100 μg equivalent per 1 g of the resin of Sato modified by Konno is overlaps the instantly claimed limitation “terminal active amino group having a concentration of 15 to 100 µ equivalent per 1 g of a solid content of the bio-polyurethane resin”.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762